ORDER ADOPTING RECOMMENDATION OF BOARD OF GOVERNORS
In a disciplinary proceeding, the Board of Governors of the Kentucky Bar Association unanimously concluded that respondent, William C. Wessell, was guilty of unethical and unprofessional conduct calculated to bring the bench and bar of Kentucky into disrepute. The Board recommended that respondent be disbarred from the practice of law and that he not be given credit for the period of temporary suspension heretofore imposed upon him.
On or about October 15,1984, respondent was convicted in the Fayette Circuit Court of violating KRS 510.090, sodomy in the third degree, a Class D felony, and of two counts of violating KRS 530.070, unlawful transaction with a minor in the second degree, Class A misdemeanors. Thereafter, his convictions were affirmed on appeal and his post-conviction federal claims were denied by order of the United States Court of Appeals for the Sixth Circuit whereby that Court declined for lack of jurisdiction to entertain respondent’s appeal from the adverse ruling of the United States District Court.
The respondent has not filed a notice for the Court to review the Board’s decision, and the Court has not elected on its own motion to review the decision of the Board of Governors pursuant to SCR 3.370(6) and (7). Accordingly, the decision of the Board of Governors is hereby adopted, and respondent is disbarred from the practice of law in the Commonwealth of Kentucky.
In the event respondent has failed to comply with the provisions of SCR 3.390, he shall do so at once and provide to the Director of the Kentucky Bar Association copies of such letters as may be sent.
All concur.
ENTERED: March 16, 1989.
(s) Robert F. Stephens CHIEF JUSTICE